        Case: 1:20-cv-00250-SA-JMV Doc #: 4 Filed: 01/06/21 1 of 1 PageID #: 14




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 ABERDEEN DIVISION

JOHN KNIGHT                                                                            PETITIONER

v.                                                                       No. 1:20-CV-00250-SA-JMV

SUPERINTENDENT OF MSP TIMOTHY MORRIS                                               RESPONDENT(S)


                                               ORDER

        John Knight has submitted a document that the court construes as a petition for a writ of

habeas corpus under 28 U.S.C. § 2254. The petitioner has not, however, used the court’s standard

form for such petitions. The court uses these forms for the expeditious administration of habeas

corpus petitions. As such, the petitioner must complete and return the enclosed form within 21 days.

Failure to do so may lead to the dismissal of this case without prejudice.

        SO ORDERED, this, the 6th day of January, 2021.



                                                /s/ Jane M. Virden
                                                UNITED STATES MAGISTRATE JUDGE
